Citation Nr: 1447031	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits. 

2.  Entitlement to recognition of the Veteran's son, J.R.H., as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.  

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to October 1970.  The Veteran died in December 2009.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) from January, October, and November 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

DIC (cause of death)

The Veteran died in December 2009.  At the time of his death, he was service connected for posttraumatic stress disorder (PTSD), tinnitus, and infectious hepatitis.  His original January 2010 death certificate lists the cause of death as gastric cancer metastatic with no underlying causes.  An amended death certificate dated in March 2011 lists his cause of death as gastric cancer metastatic, with underlying causes of infectious hepatitis, posttraumatic stress, and exposure to dioxin.  

May 2009 correspondence from Dr. R. G. Roach states that it is his opinion that "there is a possible link between [the Veteran's] excessive exposure to dioxin and his development of gastric cancer and peripheral neuropathy."  Dr. Roach did not provide any rationale.  (In addition, the evidence does not reflect that the Veteran's peripheral neuropathy contributed to, or hastened, his death.)

In October 2011, Dr. P. Allencherril (the doctor who signed the death certificate) stated that gastric cancer is at least as likely as not caused by, or a result of, dioxin.  He did not provide any rationale. 

Neither Dr. Roach nor Dr. Allencherril provided a rationale for their opinion; the opinions are insufficient upon which to base a grant of service connection.  Nevertheless, the private opinions are evidence supporting the appellant's theory that the Veteran's death was due, in part, to service.  A VA medical opinion should be obtained.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(a). 

The claims file includes a January 2012 VA opinion from Dr. E. Odegard who opined, in part, that the Veteran's gastric cancer is less likely as not related to herbicide exposure because gastric cancer is not on the list of Presumptive Agent Orange conditions.  The an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir.  1994).  Thus, that opinion is inadequate.   The clinician should have provided an opinion as to whether it is as likely as not that the Veteran's gastric cancer was causally related to active service, regardless of the fact that it is not presumed to be so related.  

In a July 2011 statement, the appellant contends that the Veteran had chronic stomach pain from service until his death.  The Board finds that the appellant is less than credible as to this statement, and the examiner need not consider it.  In this regard, the Board notes that clinical records are negative for complaints of stomach pain since service.  To the contrary, June and July 2007 private treatment records  note abdominal pain for four to five months in duration.  

Helpless child

In a March 2006 decision, the RO denied the Veteran's claim for entitlement to permanent incapacity of self-support for her son, J.R.H.  The Veteran was notified of this decision in March 2006.  In July 2007, the Veteran filed a notice of disagreement as to the March 2006 rating decision.  (The Veteran asserted that it was in reference to a March 27, 2007 letter with a rating decision of March 17, 2007; however, the evidence reflects that it was a March 27, 2006 VA letter with a March 17, 2006 rating decision.)  The Veteran's notice of disagreement was more than one year after the March 2006 rating decision and notification.  

The claims file does not reflect that any RO action was taken with regard to the Veteran's July 2007 notice of disagreement, to include providing notice to the Veteran that his notice of disagreement was untimely.  Therefore, the RO should make a determination as to whether the July 2007 correspondence was untimely and inform the appellant of such a determination.  The RO must also inform the appellant of her appellate rights if the RO determines that the appeal was not timely.

If the RO determines that the July 2007 notice of disagreement was timely, the RO should obtain Social Security Administration (SSA) records for the Veteran's son, who it is alleged is a "child" for VA purposes and provide the appellant with a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In a May 2010 VA Form 21-534, the appellant asserted that the Veteran's son, J.R.H., who was born in September 1979, was severely disabled, is in receipt of SSA compensation in the amount of $439 per month.  Because the determination of whether an individual is a helpless child depends on the individual's health prior to the age of 18, SSA records may be helpful to the Board in adjudicating the appellant's claim.  

If the RO determines that the July 2007 notice of disagreement was not timely, the correspondence may be considered a claim to reopen a previously denied claim, and the RO should provide the appellant with proper notice of how to reopen the claim. Kent v. Nicholson, 20 Vet. App. 1 (2006).  SSA records for the son should still be obtained. 

Death Pension Benefits

In order to warrant death pension benefits, the appellant's countable income must be below the maximum annual pension rate (MAPR) and she must meet the net worth limitations.  The number of dependents, if any, has an effect on MAPR.  As the issue of whether the Veteran's adult son (J.R.H.) is a "child" for VA purposes is being remanded, the issue of entitlement to death pension benefits should also be remanded.

On remand, the appellant should be afforded the opportunity to correct several deficiencies and clarify her income and expenses.  

In a January 2010 VA Form 21-534, the appellant asserted that she received $853 a month in SSA benefits, that her adult son received $439 a month in SSI (Supplemental Security Income) benefits, and that her grandson had no income.  She also reported that she had $10,985 in funeral home expenses for the Veteran's death.  

A 2001 VA clinical record reflects that the Veteran had a 4 year old grandson.  Thus, he would now be approximately 18 years old.  The appellant has not provided competent credible supporting evidence that she has a grandson as a dependent.  

In a July 2014 brief, the appellant's representative stated that VA has not adequately assessed her income level, minus medical expenses; however, neither the representative, nor the appellant, has provided VA with a statement of medical expenses.  

The appellant asserts that she was in receipt of $853 a month in SSA benefits; however, SSA records reflect that the appellant was in receipt of $949.50 a month from December 2008.  

Finally, the appellant indicated on the VA Form 21-534 that she was paying $96 a month to the Walker Funeral home towards the full cost of $10,985.  However, the Walker Funeral Home funeral purchase assessment reflects that the $10,985 was paid in full in February 2010, and was apparently paid with life insurance proceeds. 

Based on the foregoing, the appellant should be notified that she should complete the appropriate forms and provide evidence to inform VA of her dependents, actual income, and actual expenses. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the file to the January 2012 clinician, or another appropriate clinician if she is unavailable, for a supplemental opinion.  The clinician should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's gastric cancer was causally related to herbicide exposure, regardless of the fact that it is not presumed to be so related.  The clinician should discuss, if pertinent, the Veteran's: a.) ethnicity (black); b.) gender (male); c.) age at the time of symptoms and diagnosis (over age 60; see June 2007 record which notes his age of 61 and symptoms for 4 to 5 months); d) family history of cancer (his sister had some form of cancer); e.) smoking history of a pack a day for more than 30 years (see March and December 2001 VA clinical records); and f) his service in Vietnam.  

2.  Make a determination as to whether the July 2007 correspondence was untimely as a notice of disagreement to the March 2006 RO decision which denied the Veteran's claim for entitlement to "permanent incapacity of self-support" for his son.  Notify the appellant of the determination and inform her of her appellate rights.

If it is determined that the notice of disagreement was timely, provide the appellant with a statement of the case and notify her that she must file a timely and adequate Substantive Appeal to perfect an appeal to the Board.  

If the RO determines that the notice of disagreement was not timely, provide the appellant with proper notice of how to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

3.  Obtain Social Security Administration (SSA) records for the Veteran's son (J.R.H.).  

4.  Inform the appellant that she should provide VA with an accurate list of her expenses and income, and submit evidence to support such expenses, and evidence supporting her assertion that she has two dependents.  She should also list insurance proceeds she received due to the Veteran's death, medical expenses she has incurred, and the birth certificates of J.R.H. (her grandson). 

5.  Thereafter, readjudicate the claims.  If a benefit sought on appeal is not granted, issue the appellant and her representative a supplemental statement of the case and provide an opportunity to respond, and return the claims to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



